Exhibit 10.1


AMENDMENT NO. 4 TO CREDIT AGREEMENT
Amendment No. 4, dated as of March 7, 2019 (this “Amendment”), by and among XPO
LOGISTICS, INC., a Delaware corporation (the “Borrower”), certain of the
Borrower’s Subsidiaries signatory hereto, the Lenders party hereto and MORGAN
STANLEY SENIOR FUNDING, INC., in its capacity as administrative agent and
collateral agent for the Lenders (in such capacities, the “Agent”), relating to
the Senior Secured Term Loan Credit Agreement, dated as of October 30, 2015 (as
heretofore amended, amended and restated, extended, supplemented or otherwise
modified from time to time prior to the date hereof, including by that certain
Incremental and Refinancing Amendment (Amendment No. 1 to Credit Agreement),
dated as of August 25, 2016, that certain Refinancing Amendment (Amendment No. 2
to Credit Agreement), dated as of March 10, 2017 and that certain Refinancing
Amendment (Amendment No. 3 to Credit Agreement), dated as of February 23, 2018,
the “Credit Agreement”), among the Borrower, the Subsidiaries of the Borrower
from time to time party thereto, the Lenders from time to time party thereto and
the Agent.
WHEREAS, the Borrower and the Requisite Lenders have agreed to amend the Credit
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.    Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement.
Section 2.    Amendment. Effective as of the Amendment No. 4 Closing Date (as
defined below), clause (v) of the proviso to Section 2.15(c) shall be amended to
read in its entirety as follows:
“(v) with respect to any Incremental Loans incurred pursuant to clause (a) of
this Section 2.15, if the All-in Yield on such Incremental Loans exceeds the
initial All-in Yield for any existing Loans by more than 50 basis points (or, in
the case of up to $500,000,000 aggregate principal amount of such Incremental
Loans incurred on or prior to the date that is 90 days after March 7, 2019, 75
basis points) (the amount of such excess above 50 or 75 basis points, as
applicable, being referred to herein as the “Yield Differential”), then the
Applicable Margin for such existing Loans shall automatically be increased by
the Yield Differential applicable to such Loans, effective upon the making of
the Incremental Loans (and Borrower shall be entitled, without the consent of
any other Lender, to increase the All-in Yield on any Loans as necessary to
ensure the Incremental Loans are “fungible” with any existing Loans),”.
Section 3.    Representations and Warranties. The Borrower and each other Credit
Party hereby represents and warrants to the Agent and the Lenders that on the
Amendment No. 4 Closing Date:
(i)    no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after the effectiveness of this Amendment;
and
(ii)    the representations and warranties set forth in Section 4 of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the Amendment No. 4 Closing Date, except to the
extent that such representations or warranties expressly


 



--------------------------------------------------------------------------------




relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date;
Section 4.    Effectiveness. This Amendment shall become effective as of the
first date when each of the following conditions shall have been satisfied (the
date of satisfaction of such conditions, which date is March 7, 2019, the
“Amendment No. 4 Closing Date”):
(i)    The Agent shall have received from the Borrower, each other Credit Party,
the Agent and Requisite Lenders (each Lender party hereto, a “Consenting
Lender”, and collectively, the “Consenting Lenders”) an executed counterpart
hereof or other written confirmation (in form satisfactory to the Agent) that
such party has signed a counterpart hereof;
(ii)    The Agent shall have received, for the ratable account of the Consenting
Lenders, an amendment fee equal to $1,503,000, which fee shall be shared among
the Consenting Lenders based on each Consenting Lender’s pro rata share of the
outstanding Loans held by all Consenting Lenders immediately prior to the
effectiveness of this Amendment;
(iii)    All fees and out-of-pocket expenses of the Agent required to be paid or
reimbursed by the Borrower on the Amendment No. 4 Closing Date under Section
12.3 of the Credit Agreement, shall, to the extent invoiced and provided in
writing to the Borrower at least one Business Day prior to the Amendment No. 4
Closing Date, have been paid or reimbursed; and
(iv)    The representations and warranties made pursuant to Section 3 hereof
shall be true and correct in all material respects on and as of the Amendment
No. 4 Closing Date, except to the extent that such representations or warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date;
Section 5.    Governing Law. This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the State of New York.
Section 6.    Credit Agreement Governs. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Credit Party to a future consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Amendment
No. 4 Closing Date, all references to the Credit Agreement in any Loan Document
and all references in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.
Section 7.    Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Amendment.
[Remainder of page intentionally left blank]


-2-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
 
 
 
 
 
 
 
 
 
 
 
XPO LOGISTICS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ravi Tulsyan
 
 
Name: Ravi Tulsyan
 
 
Title: Senior Vice President and Treasurer
 



[Signature Page – Amendment No. 4 to XPO Senior Secured Term Loan Credit
Agreement]

--------------------------------------------------------------------------------





GUARANTORS:
BOUNCE LOGISTICS, LLC
CON-WAY MULTIMODAL INC.
MANUFACTURERS CONSOLIDATION SERVICE OF
 
CANADA, INC.
XPO AIR CHARTER, LLC
XPO CNW, INC.
XPO COURIER, LLC
XPO CUSTOMS CLEARANCE SOLUTIONS, LLC
XPO DEDICATED, LLC
XPO ENTERPRISE SERVICES, INC.
XPO GLOBAL FORWARDING, INC.
XPO INTERMODAL, INC.
XPO INTERMODAL SERVICES, LLC
XPO INTERMODAL SOLUTIONS, INC.
XPO LAND HOLDINGS, LLC
XPO LAST MILE, INC.
XPO LAST MILE HOLDING, INC.
XPO LOGISTICS CARTAGE, LLC
XPO LOGISTICS DRAYAGE, LLC
XPO LOGISTICS EXPRESS, LLC
XPO LOGISTICS FREIGHT, INC.
XPO LOGISTICS MANAGED TRANSPORTATION, LLC
XPO LOGISTICS MANUFACTURING, LLC
XPO LOGISTICS NLM, LLC
XPO LOGISTICS PORT SERVICES, LLC
XPO LOGISTICS SUPPLY CHAIN CORPORATE SERVICES,
 
INC.
XPO LOGISTICS SUPPLY CHAIN HOLDING COMPANY
XPO LOGISTICS SUPPLY CHAIN OF NEW JERSEY, LLC
XPO LOGISTICS SUPPLY CHAIN OF TEXAS, LLC
XPO LOGISTICS SUPPLY CHAIN, INC.
XPO LOGISTICS WORLDWIDE GOVERNMENT SERVICES,
 
LLC
XPO LOGISTICS WORLDWIDE, INC.
XPO LOGISTICS WORLDWIDE, LLC
XPO LOGISTICS, LLC
XPO LTL SOLUTIONS, INC.
XPO PROPERTIES, INC.
XPO SERVCO, LLC
XPO STACKTRAIN, LLC
XPO TRANSPORT, LLC





By:
/s/ Ravi Tulsyan
 
 
Name: Ravi Tulsyan
 
 
Title: Senior Vice President and Treasurer
 





[Signature Page – Amendment No. 4 to XPO Senior Secured Term Loan Credit
Agreement]

--------------------------------------------------------------------------------





PDS TRUCKING, INC.
 
XPO DISTRIBUTION SERVICES, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dominick Muzi
 
 
Name: Dominick Muzi
 
 
Title: President & Chief Operating Officer
 





CTP LEASING, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Donald Powers
 
 
Name: Donald Powers
 
 
Title: President
 



[Signature Page – Amendment No. 4 to XPO Senior Secured Term Loan Credit
Agreement]

--------------------------------------------------------------------------------







AGENT:
 
 
 
 
 
 
MORGAN STANLEY SENIOR FUNDING, INC., as Agent
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chance Moreland
 
Names:
Chance Moreland
 
Title
Authorized Signatory
 



[Signature Page – Amendment No. 4 to XPO Senior Secured Term Loan Credit
Agreement]

--------------------------------------------------------------------------------






LENDERS’ SIGNATURE PAGES
[Held on file with Agent]


[Signature Page – Amendment No. 4 to XPO Senior Secured Term Loan Credit
Agreement]